   Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 1 of 33 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


  KRISTEN GORENBERG, derivatively on
  behalf of SLACK TECHNOLOGIES, INC.,                Case No.:

                           Plaintiff,

  v.

  STEWARD BUTTERFIELD, ANDREW
  BRACCIA, EDITH COOPER, SARAH
  FRIAR, JOHN O’FARRELL, CHAMATH                     JURY TRIAL DEMANDED
  PALIHAPITIYA, and GRAHAM SMITH,

                           Defendants,

  -and-


  SLACK TECHNOLOGIES, INC.,

                          Nominal Defendant.



                VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT

       Plaintiff Kristen Gorenberg (“Plaintiff”), by and through her undersigned counsel,

derivatively on behalf of Nominal Defendant Slack Technologies, Inc. (“Slack” or the

“Company”), submits this Verified Shareholder Derivative Complaint (the “Complaint”).

Plaintiff’s allegations are based upon her personal knowledge as to herself and her own acts, and

upon information and belief, developed from the investigation and analysis by Plaintiff’s counsel,

including a review of publicly available information, including filings by Slack with the U.S.

Securities and Exchange Commission (“SEC”), press releases, news reports, publicly available

filings in lawsuits, and matters of public record.
   Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 2 of 33 PageID #: 2




                                  NATURE OF THE ACTION

       1.      This is an action on behalf of persons and/or entities who purchased or otherwise

acquired Slack common stock and continue to hold said stock to the present.

       2.      Slack is a technology company that maintains, and offers subscriptions to, a cloud-

based collaboration and productivity platform (the “Platform”), which is used primarily by

business teams and social groups. Slack publicly launched in 2014.

       3.      On June 20, 2019, Slack held a direct public offering (“DPO” or “Offering”) of

118,429,640 shares of its existing Class A common stock. In a DPO, unlike in an initial public

offering, current owners of a company’s common stock choose to sell their shares to the public

without underwriters and without any new shares being issued by the company. Moreover, in a

DPO, Company insiders’ shares are not subject to a lock-up period and can be liquidated

immediately.

       4.      On the day of the DPO, Slack’s share price opened at $38.50 per share and was

trading as high as $42.00 per share, to close at $38.62 per share. Slack’s existing stockholders,

especially its officers and directors, made a fortune selling their shares to investors in the DPO.

       5.      For example, Slack’s Chief Executive Officer (“CEO”), James Butterfield, sold

approximately 1.4 million of Slack Class A common stock in the DPO for gross proceeds of more

than $53 million.

       6.      DPO investors were far less fortunate. Less than three months after the DPO, on

September 9, 2019, the price of Slack Class A common stock was $24.92 per share, a decline of

over 35% and approximately a loss of $1.48 billion in market cap.

       7.      The primary causes of the sharp decline in the price of Slack’s Class A common

stock were two-fold. First, Slack’s platform was particularly susceptible to service outages, which




                                                  2
    Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 3 of 33 PageID #: 3




it had experienced in the past. Yet, the Company had also guaranteed certain of its subscribers that

it would reimburse them 100 times the cost of lost services, even if those subscribers had not been

affected by the outages and even if they had not complained or requested reimbursement credits.

This amounted to over eight million dollars in lost revenue in the quarter ending just after the DPO

took place. Indeed, Slack’s fiscal second quarter revenue of $145 million was offset by $8.2 million

in credits to customers for service-level disruptions. Absent these service-level disruptions,

revenue would have been 5% higher. Slack later described its reimbursement program as

“unusual,” “exceptionally generous” and “outrageously customer-centric.”

       8.      Second, by the date of the DPO, Slack’s competitors were rapidly eroding its market

share and, almost as soon as the DPO closed, Slack’s top competitor, Microsoft’s “Teams”

product, had surpassed it in number of daily average users by several million (a lead which grew

to more than eight million by November 2019).

       9.      Slack’s directors and officers, who were responsible for issuing the Registration

Statement and Prospectus for the DPO (collectively, “Offering Documents”) 1, knew or should

have known that these two eventualities were likely to (and would) occur at the time of the DPO.

Yet, the Offering Documents failed to disclose, and/or contain true statements regarding, such

matters.




1
  Slack confidentially submitted a Form S-1 Registration Statement to the SEC on February 1,
2019. Slack publicly filed same on April 26, 2019, and subsequently filed three amendments
thereto on May 13, May 20, and May 31, 2019, respectively. Slack filed its most recent Prospectus
to the Registration Statement on June 20, 2019. Unless otherwise specified herein, all references
to “Registration Statement” are to the most recently filed Registration Statement, and all references
to “Prospectus” are to the most recently filed Prospectus. References to “Offering Documents”
collectively refer to the Registration Statement and Prospectus. Slack’s Prospectus Supplement,
which was filed on September 5, 2019, is not included in the terms “Offering Documents” or
“Prospectus” as used herein.



                                                 3
   Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 4 of 33 PageID #: 4




       10.     Defendants omitted material information from its shareholders and made material

and false and misleading statements to its shareholders regarding the Company’s business,

operational and compliance policies, specifically the platform’s power outages, the revenue lost

from platform power outages, its market share, and the loss of its market share to Slack’s top

competitor, Microsoft’s “Teams” product from its DPO until its second quarter fiscal year 2020

earnings release on September 4, 2020, at the earliest. When the truth about the reimbursement

program and Teams competition began to be disclosed in Slack’s second quarter fiscal year 2020

earnings release on September 4, 2020, the price of Slack’s Class A common stock plummeted by

nearly 20% per share (over the next three trading days). By that time, many of Slack’s original

shareholders, including its directors and officers, had sold large numbers of their shares in the DPO

and had reaped substantial benefits.

       11.     As a result of the foregoing, Slack and certain of its directors and officers –

including six current directors – have been named as defendants in a federal securities lawsuit by

investors who allege they were damaged when they purchased Slack shares in the DPO pursuant

to the materially false, misleading and/or incomplete Offering Documents. Dennee v. Slack

Technologies, Inc., et al., 3:19-cv-05857-SI (N.D. Cal.).

                                 JURISDICTION AND VENUE

       12.     This Court has subject matter jurisdiction over the claims in this case under 28

U.S.C. § 1332 because there is complete diversity among the parties and the amount in controversy

exceeds the sum of $75,000, exclusive of interest and costs.

       13.     This Court has jurisdiction over each defendant named herein because each

defendant is either a corporation that conducts business in and maintains operations in this District

or is an individual who has sufficient minimum contacts with this District to render the exercise




                                                 4
    Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 5 of 33 PageID #: 5




of jurisdiction by the District courts permissible under traditional notions of fair play and

substantial justice.

           14.   Venue is proper in this Court in accordance with 28 U.S.C. § 1391 because: (i)

Slack is incorporated in this District; (ii) one or more of the defendants either resides in or

maintains executive offices in this District; (iii) a substantial portion of the transactions and wrongs

complained of herein, including Defendants’ primary participation in the wrongful acts detailed

herein, and aiding and abetting and conspiracy in violation of fiduciary duties owed to Slack,

occurred in this District; and (iv) Defendants have received substantial compensation in this

District by doing business here and engaging in numerous activities that had an effect in this

District.

           15.   Moreover, according to Article VIII of Slack’s Amended and Restated Bylaws, “the

sole and exclusive forum for (i) any derivative action or proceeding brought on behalf of the

corporation, [or] (ii) any action asserting a claim of breach of a fiduciary duty owed by any

director, officer or other employee or stockholder of the corporation to the corporation or the

corporation’s stockholders . . . shall be a state or federal court located within the state of Delaware

. . . .”

                                          PARTIES

Plaintiff

           16.   Plaintiff Kristen Gorenberg (“Gorenberg”) is a current owner of Slack’s Class A

common stock. Gorenberg acquired her Slack stock pursuant and/or traceable to the DPO. She has

held the stock during the time of Defendants’ continuous wrongful course of conduct alleged

herein. Gorenberg will fairly and adequately represent the interests of the shareholders in enforcing

the rights of the Company. Plaintiff is a citizen of Illinois.




                                                   5
   Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 6 of 33 PageID #: 6




Nominal Defendant

        17.     Defendant Slack Technologies, Inc. is a corporation with its principal executive

offices located in San Francisco, California. Slack’s common stock trades on the New York Stock

Exchange (“NYSE”) under the ticker symbol “WORK.”

Director Defendants

        18.     Defendant Stewart Butterfield (“Butterfield”) is, and was at the time of the DPO,

the Co-founder and Chief Executive Officer (“CEO”) of the Company, and the Chair of Slack’s

Board of Directors (the “Board”). In the DPO, Butterfield sold approximately 1.4 million shares

of Slack Class A common stock for gross proceeds of $53.2 million. To date, Butterfield has sold

Slack Class A shares for gross proceeds of more than $68.7 million. During fiscal year 2019,

Butterfield received 10.3 million in total compensation from the Company. Upon information and

belief, Butterfield is a citizen of California.

        19.     Defendant Andrew Braccia (“Braccia”) is, and was at the time of the DPO, a

director of the Company and a member of the Board’s Compensation Committee. Braccia is a

partner at the Accel venture capital firm, which was one of Slack’s largest shareholders prior to

the DPO, and which sold 8.5 million shares of Slack Class A common stock for gross proceeds of

$329.5 million. Upon information and belief, Braccia is a citizen of California.

        20.     Defendant Edith Cooper (“Cooper”) is, and was at the time of the DPO, a director

of the Company and the Chair of the Board’s Compensation Committee and of its Nominating and

Corporate Governance Committee. Prior to the DPO, Cooper held 273,428 Slack Class B shares,

which could be easily converted to Class A shares and liquidated once Slack began trading on the

NYSE due to the DPO. Upon information and belief, Cooper is a citizen of New York.




                                                  6
   Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 7 of 33 PageID #: 7




        21.     Defendant Sarah Friar (“Friar”) is, and was at the time of the DPO, a director of

the Company and a member of the Board’s Audit and Risk Committee. Prior to the DPO, Friar

owned 406,017 Slack Class B shares, which could be easily converted to Class A shares and

liquidated once Slack began trading on the NYSE due to the DPO. Upon information and belief,

Friar is a citizen of California.

        22.     Defendant John O’Farrell (“O’Farrell”) is, and was at the time of the DPO, a

director of the Company and a member of the Company’s Audit and Risk Committee. O’Farrell is

a general partner at Andreesen Horowitz venture capital firm, which was one of Slack’s largest

shareholders prior to the DPO, and which sold 3 million shares of Slack Class A common stock

for gross proceeds of $116 million. Upon information and belief, O’Farell is a citizen of

California.

        23.     Defendant Chamath Palihapitaya (“Palihapitaya”) served as a director of the

Board at the time of the DPO. Palihapitaya is the founder and CEO of Social Capital, which was

one of Slack’s largest shareholders prior to the DPO, and which sold 1 million shares of Slack

Class A common stock for gross proceeds of $39.7 million. Upon information and belief,

Palihapitaya is a citizen of California.

        24.     Defendant Graham Smith (“Smith”) is, and was at the time of the DPO, a director

of the Board and the Chair of the Company’s Audit and Risk Committee and a member of its

Nominating and Corporate Governance Committee. Prior to the DPO, Smith held 210,000 Slack

Class B shares, which could be easily converted to Class A shares and liquidated once Slack began

trading on the NYSE due to the DPO. Upon information and belief, Smith is a citizen of California.

        25.     Defendants Butterfield, Braccia, Cooper, Friar, O’Farrell, Palihapitaya, and Smith

are collectively referred to herein as the “Director Defendants.”




                                                 7
   Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 8 of 33 PageID #: 8




Non-Defendant Directors

       26.      Non-Defendant Sheila Jordan (“Jordan”) has been a director of the Company

since September 25, 2019 and is a member of the Company’s Audit and Risk Committee.

       27.      Non-Defendant Mike McNamara (“McNamara”) has been a director of the

Company since December 3, 2019 and is a member of the Company’s Compensation Committee

and of its Nominating and Corporate Governance Committee.

                          SLACK’S CORPORATE GOVERNANCE

       28.      As members of the Company’s Board, the Director Defendants were held to the

highest standards of honesty and integrity and charged with overseeing the Company’s business

practices and policies and assuring the integrity of its financial and business records.

       29.      The conduct of the Director Defendants complained of herein involves a violation

of their obligations as directors and officers of the Company, the absence of good faith on their

part, and a violation of their duties to the Company and its investors.

                                SLACK’S CODE OF CONDUCT

       30.      The Company maintains a Code of Conduct, which states, in relevant part as of

June 7, 2019:

       Financial Integrity, Records and Accounting

       Slack’s books, records, accounts and financial statements must be maintained in
       appropriate detail so that they properly reflect the Company’s business activities.
       Doing so is required both by law and by the Company’s internal controls. Our
       financial, accounting and legal groups are responsible for procedures designed to
       assure proper internal and disclosure controls, and everyone must cooperate with
       these procedures to ensure the integrity of the Company’s books, records, accounts
       and financial statements. All information must be recorded accurately, whether it
       is tracking work hours, expenses (including your expense reports) or sales
       contracts. When these are timely and accurate, we are able to make informed
       decisions about how to run our business and plan for the future. Our records,




                                                  8
    Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 9 of 33 PageID #: 9




       including disclosures and filings, must be accurate, complete and timely, so that
       Slack fulfills its obligations to external stakeholders, including its stockholders. 2

       31.     As stated therein, the Code of Conduct applies to all of Slack’s officers, directors,

and employees:

       This Code has been adopted by our Board of Directors (the “Board”) and applies
       to every director, officer, employee, and independent contractor of Slack and its
       subsidiaries. Although Slack operates in many countries around the world and our
       colleagues are citizens of nations with varying laws, regulations, and customs,
       Slack’s commitment to conducting business according to the highest standards of
       ethical conduct applies across national boundaries. Therefore, all Slack employees,
       directors, and officers are required to read and comply with this Code. In addition,
       other persons performing services for Slack may be subject to this Code by
       agreement. . . .
       32.     The wrongful conduct of the Director Defendants violates the Code of Conduct.

                        DUTIES OF THE DIRECTOR DEFENDANTS

       33.     By reason of their positions as officers and/or directors of the Company, and

because of their ability to control the business and corporate affairs of the Company, the Director

Defendants owed the Company and its investors the fiduciary obligations of trust, loyalty, and

good faith. The obligations required the Director Defendants to use their utmost abilities to control

and manage the Company in an honest and lawful manner. The Director Defendants were and are

required to act in furtherance of the best interests of the Company and its investors.

       34.     Each director of the Company owes to the Company and its investors the fiduciary

duty to exercise loyalty, good faith, and diligence in the administration of the affairs of the

Company and in the use and preservation of its property and assets. In addition, as officers and/or

directors of a publicly held company, the Director Defendants had a duty to promptly disseminate

accurate and truthful information regarding the Company’s operations, finances, and financial


2
 See https://s23.q4cdn.com/371616720/files/doc_downloads/governance/Slack-Code-of-
Conduct.pdf




                                                 9
 Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 10 of 33 PageID #: 10




condition, as well as present and future business prospects, so that the market price of the

Company’s stock would be based on truthful and accurate information.

       35.     To discharge their duties, the officers and directors of the Company were required

to exercise reasonable and prudent supervision over the management, policies, practices, and

controls of the affairs of the Company. By virtue of such duties, the officers and directors of the

Company were required to, among other things: (a) ensure that the Company complied with its

legal obligations and requirements, including acting only within the scope of its legal authority

and disseminating truthful and accurate statements to the SEC and the investing public; (b) conduct

the affairs of the Company in an efficient, businesslike manner so as to make it possible to provide

the highest quality performance of its business, to avoid wasting the Company’s assets, and to

maximize the value of the Company’s stock; (c) properly and accurately guide investors and

analysts as to the true financial condition of the Company at any given time, including making

accurate statements about the Company’s business operations, prospects and risks to same; (d)

remain informed as to how the Company conducted its operations, and, upon receipt of notice or

information of imprudent or unsound conditions or practices, make reasonable inquiries in

connection therewith, take steps to correct such conditions or practices, and make such disclosures

as necessary to comply with federal and state securities laws; (e) ensure that the Company was

operated in a diligent, honest, and prudent manner in compliance with all applicable federal, state

and local laws, and rules and regulations; and (f) ensure that all decisions were the product of

independent business judgment and not the result of outside influences or entrenchment motives.

       36.     The conduct of the Director Defendants complained of herein involves a culpable

violation of their obligations as directors and officers of the Company, the absence of good faith




                                                10
 Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 11 of 33 PageID #: 11




on their part, and a disregard for their duties to the Company and its shareholders that the Director

Defendants were aware, or should have been aware, posed a risk of serious injury to the Company.

       37.     The Director Defendants breached their duties of loyalty and good faith by causing

the Company to issue false and misleading statements in its Offering Documents. As a result, the

Company has expended, and will continue to expend, significant sums of money related to

investigations and lawsuits.

        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       38.     In committing the wrongful acts alleged herein, the Director Defendants have

pursued, or joined in the pursuit of, a common course of conduct. They have acted in concert with

and conspired with one another in furtherance of their common plan or design. In addition to

pursuing the wrongful conduct that gives rise to their primary liability, the Director Defendants

also aided and abetted, and/or assisted, each other in breach of their respective duties.

       39.     The Director Defendants, collectively and individually, initiated a course of

conduct that was designed to and did conceal that Slack’s stock was materially and systematically

overstated during the relevant period.

       40.     The purpose and effect of the Director Defendants’ conspiracy, common enterprise,

and/or common course of conduct was, among other things, to disguise the Director Defendants’

violations of law, including breaches of fiduciary duty; and to conceal adverse information

concerning the Company’s future and continued growth.

       41.     The Director Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by purposefully or recklessly releasing improper statements on

the Company’s behalf. Because the actions described herein occurred under the Board’s authority,




                                                 11
 Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 12 of 33 PageID #: 12




each of the Director Defendants played a direct, necessary, and substantial part in the conspiracy,

common enterprise, and/or common course of conduct complained of herein.

       42.      Each of the Director Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Director Defendants acted with

knowledge of the primary wrongdoing, substantially assisted the accomplishment of that

wrongdoing, and was aware of his or her overall contribution to and furtherance of the wrongdoing.

                               SUBSTANTIVE ALLEGATIONS

       43.      As an Internet-based, cloud platform services company in an emerging industry,

Slack faces two significant risks to its business operations: (1) the risk that service outages will

prevent Slack’s user/subscribers from accessing the Company’s platform, leading them to cancel

the services; and (2) that one or more of Slack’s competitors will emerge as a threat to Slack’s

market share, especially if supported by a large, financially dominant technology company, such

as Microsoft.

Slack’s Service Outages and Reimbursement Program

       44.      Slack’s platform had experienced myriad service outages in the past (in 7 of the 12

months of 2018), but unbeknownst to investors at the time of the DPO, the platform remained

highly susceptible to such outages.

       45.      Moreover, Slack’s directors and officers, who knew or should have known that this

was the case, compounded the problem by causing the Company to issue a guarantee to reimburse

its subscribers for any service outages at 100 times their subscription rates, even if the subscribers

were not negatively impacted by such outages and even if they never requested reimbursements.




                                                 12
 Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 13 of 33 PageID #: 13




Slack’s Competition

       46.        Unbeknownst to investors at the time of the DPO, one of Slack’s chief competitors,

Microsoft’s Teams product, had already gained a significant foothold in the nascent industry and

was rapidly increasing its market share. Teams surpassed Slack’s number of daily average users

just days after the DPO (13 million to 10 million) and expanded that lead significantly in the

ensuing months (20 million to 12 million).

The Offering Documents’ False and Misleading Statements and Omissions Concerning
Slack’s Service Outages, Reimbursement Program, and Competition

       47.        The Offering Documents were negligently prepared and, as a result, contained

untrue statements of material fact or omitted to state other facts necessary to make the statements

made therein not misleading, and were not prepared in accordance with the rules and regulations

governing their preparation.

       48.        Under applicable SEC rules and regulations, the Offering Documents were required

to disclose known trends, events, or uncertainties that were having, and were reasonably likely to

have, and impact on Slack’s continuing operations.

       49.        The Offering Documents contained merely boilerplate information concerning the

risk and possibility of future service outages, but disclosed nothing about the material, present fact

that Slack’s Platform was highly susceptible to such outages and, indeed, had experienced outages

in seven out of twelve months in 2018. For example, the Prospectus (at pages 19-20) states, in

pertinent part:

       If there are interruptions or performance problems associated with the
       technology or infrastructure used to provide Slack, organizations on Slack may
       experience service outages, other organizations may be reluctant to adopt Slack,
       and our reputation could be harmed.

       Our continued growth depends, in part, on the ability of existing and potential
       organizations on Slack to access Slack 24 hours a day, seven days a week, without



                                                  13
Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 14 of 33 PageID #: 14




    interruption or degradation of performance. We have in the past and may in the
    future experience disruptions, data loss, outages, and other performance problems
    with our infrastructure due to a variety of factors, including infrastructure changes,
    introductions of new functionality, human or software errors, capacity constraints,
    denial-of-service attacks, ransomware attacks, or other security-related incidents.
    In some instances, we may not be able to identify the cause or causes of these
    performance problems immediately or in short order. We may not be able to
    maintain the level of service uptime and performance required by organizations on
    Slack, especially during peak usage times and as our user traffic and number of
    integrations increase. For example, we have experienced intermittent connectivity
    issues and product issues in the past, including those that have prevented many
    organizations on Slack and their users from accessing Slack for a period of time. If
    Slack is unavailable or if organizations are unable to access Slack within a
    reasonable amount of time, or at all, our business would be harmed. Since
    organizations on Slack rely on Slack to communicate, collaborate, and access and
    complete their work, which in many cases includes entire organizations that
    complete substantially all of their work functions on Slack, any outage on Slack
    would impair the ability of organizations on Slack and their users to perform their
    work, which would negatively impact our brand, reputation, and customer
    satisfaction, and could give rise to legal liability under our service level agreements
    with paid customers. (Emphasis in current paragraph added.)

    Moreover, we depend on services from various third parties to maintain our
    infrastructure, including Amazon Web Services, or AWS. If a service provider fails
    to provide sufficient capacity to support Slack or otherwise experiences service
    outages, such failure could interrupt access to Slack by users and organizations,
    which could adversely affect their perception of Slack’s reliability and our revenue
    and harm the businesses of organizations on Slack. Any disruptions in these
    services, including as a result of actions outside of our control, would significantly
    impact the continued performance of Slack. In the future, these services may not be
    available to us on commercially reasonable terms, or at all. Any loss of the right to
    use any of these services could result in decreased functionality of Slack until
    equivalent technology is either developed by us or, if available from another
    provider, is identified, obtained, and integrated into our infrastructure. If we do not
    accurately predict our infrastructure capacity requirements, organizations on Slack
    could experience service shortfalls. We may also be unable to effectively address
    capacity constraints, upgrade our systems as needed, and continually develop our
    technology and network architecture to accommodate actual and anticipated
    changes in technology.
    Any of the above circumstances or events may harm our reputation, cause
    organizations on Slack to terminate their agreements with us, impair our ability to
    obtain subscription renewals from organizations on Slack, impair our ability to
    grow the base of users and organizations on Slack, subject us to financial penalties
    and liabilities under our service level agreements with our paid customers, and
    otherwise harm our business, results of operations, and financial condition.




                                              14
 Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 15 of 33 PageID #: 15




       50.     The Offering Documents also disclosed very little (two paragraphs) about Slack’s

guarantee and “service level commitments” to reimburse subscribers for outages, and such

disclosures were entirely generic. Nothing was stated about the size or financial impact of the

reimbursements, such as the material fact that they were equal to 100 times the cost of users’

subscriptions and were paid out regardless of customer impact or requests for same. Nor were the

reimbursements cited as a potential consequence of potential bugs in Slack’s Platform. For

example, the Prospectus (at page 32) states, in pertinent part:

       We provide service level commitments under certain of our paid customer
       contracts. If we fail to meet these contractual commitments, we could be obligated
       to provide credits for future service, or face contract termination with refunds of
       prepaid amounts related to unused subscriptions, which could harm our
       business, results of operations, and financial condition.
       Certain of our paid customer agreements contain service level agreements, under
       which we guarantee specified minimum availability of Slack. From time to time,
       we have granted credits to paid customers pursuant to the terms of these
       agreements. We do not currently have any material liabilities accrued on our
       balance sheet for these commitments. Any failure of or disruption to our
       infrastructure could make Slack unavailable to organizations on Slack. If we are
       unable to meet the stated service level commitments to our paid customers or suffer
       extended periods of unavailability of Slack, we may be contractually obligated to
       provide affected paid customers with service credits for future subscriptions, or
       paid customers could elect to terminate and receive refunds for prepaid amounts
       related to unused subscriptions. Our revenue, other results of operations, and
       financial condition could be harmed if we suffer unscheduled downtime that
       exceeds the service level commitments under our agreements with our paid
       customers, and any extended service outages could adversely affect our business
       and reputation as paid customers may elect not to renew and we could lose future
       sales. (Emphasis in current paragraph added.)

       51.     By contrast, the Offering Documents discussed in detail (often in terms of exact

dollar amounts) Slack’s various other “commitments” on numerous occasions – e.g., data privacy

commitments, commitments to its partners, debt commitments to lenders, capital commitments,

commitments under leases for office space, and IT hosting and datacenter operations

commitments.




                                                 15
 Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 16 of 33 PageID #: 16




       52.     As for the risk that Microsoft’s Teams would surpass Slack in subscribers, the

Offering Documents contained boilerplate information about the future possibilities of certain

competitors emerging, and discussed Microsoft as its primary competitor, but disclosed nothing

about the present, material fact that Microsoft’s Teams product was already poised to surpass Slack

and, indeed, less than one month after the DPO, Microsoft announced that its Teams product had

13 million daily average users to Slack’s 10 million (by November 2019 the disparity had increased

to 8 million). For example, the Prospectus (at pages 16-17) states, in pertinent part:

       The market and software categories in which we participate are competitive, new,
       and rapidly changing, and if we do not compete effectively with established
       companies as well as new market entrants our business, results of operations,
       and financial condition could be harmed.

       Slack is a new category of business technology in a rapidly evolving market for
       software, programs, and tools used by knowledge workers that is intensely
       competitive, fragmented, and subject to rapidly changing technology, shifting user
       and customer needs, new market entrants, and frequent introductions of new
       products and services. We also compete in various segments of the communication,
       collaboration, and integration software categories. Moreover, we expect
       competition to increase in the future from established competitors and new market
       entrants, including established technology companies who have not previously
       entered the market. Our primary competitor is currently Microsoft Corporation.
       Our other competitors fall into the following categories: productivity tool and email
       providers, such as Alphabet Inc. (including Google Inc.); unified communications
       providers, such as Cisco Systems Inc.; and consumer application companies who
       have entered the business software market, such as Facebook Inc. We also compete
       with smaller companies that offer niche or point products that attempt to address
       certain problems that Slack addresses. We further compete against existing
       software, programs, and tools, such as email. With the introduction of new
       technologies, the evolution of Slack, and new market entrants, we expect
       competition to intensify in the future. Established companies may not only develop
       their own communication and collaboration solutions, platforms for software
       integration, and secure repositories of information and data, but also acquire or
       establish product integration, distribution, or other cooperative relationships with
       our current competitors. For example, while we currently partner with Atlassian
       Corporation PLC, Google Inc., Okta, Inc., Oracle Corporation, ServiceNow, Inc.,
       salesforce.com, inc., SAP SE, Workday, Inc., and Zoom Video Communications,
       Inc., among others, they may develop and introduce products that directly or
       indirectly compete with Slack. New competitors or alliances among competitors
       may emerge and rapidly acquire significant market share due to factors such as



                                                 16
Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 17 of 33 PageID #: 17




    greater brand name recognition, a larger existing user and/or customer base,
    superior product offerings, a larger or more effective sales organization, and
    significantly greater financial, technical, marketing, and other resources and
    experience. We also compete with niche companies that offer specific point
    solutions in the communication, collaboration and data use markets, normally
    focused on specific industries, geographies, or specific use cases, which attempt to
    address certain of the problems that Slack addresses. In addition, with the recent
    increase in large merger and acquisition transactions in the technology industry,
    particularly transactions involving cloud-based technologies, there is a greater
    likelihood that we will compete with other large technology companies in the
    future. We expect this trend to continue as companies attempt to strengthen or
    maintain their market positions in an evolving industry. Companies resulting from
    these possible consolidations may create more compelling product offerings and be
    able to offer more attractive pricing options, making it more difficult for us to
    compete effectively. (Emphasis in current paragraph added.)

    Many of our existing competitors have, and some of our potential competitors could
    have, substantial competitive advantages such as greater brand name recognition
    and longer operating histories, larger sales and marketing budgets and resources,
    broader distribution, and established relationships with independent software
    vendors, partners, and customers, greater customer experience resources, greater
    resources to make acquisitions, lower labor, and development costs, larger and
    more mature intellectual property portfolios, and substantially greater financial,
    technical and other resources. Such competitors with greater financial and
    operating resources may be able to respond more quickly and effectively than we
    can to new or changing opportunities, technologies, standards, or customer
    requirements.

    In addition, some of our larger competitors have substantially broader product
    offerings and leverage their relationships based on other products or incorporate
    functionality into existing products to gain business in a manner that discourages
    users from purchasing Slack, including through selling at zero or negative margins,
    product bundling, or closed technology platforms. Potential customers may also
    prefer to purchase from their existing suppliers rather than a new supplier regardless
    of product performance or features. These larger competitors often have broader
    product lines and market focus and will therefore not be as susceptible to downturns
    in a particular market. Our competitors may also seek to repurpose their existing
    offerings to provide software, programs, and tools used by knowledge workers with
    subscription models. Further, some current and potential customers, particularly
    large organizations, have elected, and may in the future elect, to develop or acquire
    their own software, programs, and tools used by knowledge workers that would
    reduce or eliminate the demand for Slack.

    Conditions in our market could also change rapidly and significantly as a result of
    technological advancements, partnering by our competitors or continuing market
    consolidation, and it is uncertain how our market will evolve. New start-up



                                             17
 Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 18 of 33 PageID #: 18




       companies that innovate and large competitors that are making significant
       investments in research and development may invent similar or superior products
       and technologies that compete with Slack. These competitive pressures in our
       market or our failure to compete effectively may result in price reductions, fewer
       customers, reduced revenue, gross profit, and gross margins, increased net
       losses, and loss of market share. Any failure to meet and address these factors
       could harm our business, results of operations, and financial condition. (Emphasis
       in current paragraph added.)

       53.        These material omissions regarding Microsoft’s Teams product and Slack’s falling

market share were particularly egregious in light of the fact that, on March 1, 2019, well before

the final versions of the Offering Documents were released to the public, the SEC sent Slack a

letter requesting that the Company make additional disclosures in its Offering Documents

regarding the increasing number of Slack’s competitors in the industry. The letter stated, in

pertinent part:

       With respect to your estimate of the size of the market opportunity for Slack . . . ,
       clarify your disclosure by addressing the scope of your estimate. For example,
       disclose whether management views this as the size of the market opportunity for
       other workplace communication companies as a whole, or if it is specific to Slack.
       Also, balance this disclosure with a discussion of the increasing number of
       competitors in the industry and clarify that your estimate may not be reflective of
       the actual market for your product. (Emphasis added.)

       54.        As a result of the foregoing, the Offering Documents made materially false and/or

misleading statements and failed to disclose that, inter alia: (a) Slack’s Platform was particularly

susceptible to service outages and had experienced same in 7 out of 12 months in 2018; (b)

compounding this issue, Slack had guaranteed to it subscribers that it would remain without

outages 99.99% of the time and, if it failed to meet the guarantee, Slack would reimburse the

subscribers 100 times the cost of the lost service, even if the subscribers hadn’t experienced

disruptions and even if they never complained or requested reimbursement credits; (c) the

Company’s inability to stay online and inability to scale up its platform as new users were

onboarded, which triggered the punitive guarantee, had a significant negative impact on its



                                                 18
 Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 19 of 33 PageID #: 19




revenues and reputation; and (d) the Company was rapidly losing market share to rivals such as

Microsoft’s Teams product, which soon surpassed Slack in important user metrics.

The Offering

       55.     The Director Defendants were eager to sell their shares in the DPO and cash in their

early investment and stake in the Company as soon as possible, so, on June 5, 2019, Defendant

Butterfield sent a letter to the SEC requesting that “the effective date and time of the [Registration

Statement] be accelerated to June 7, 2019.” The SEC agreed, declaring the Registration Statement

effective on June 7, 2019.

       56.     On June 20, 2019, the Company’s common stock began trading on the NYSE

pursuant to the DPO. Slack’s stock opened at $38.50 per share and fluctuated in price between

$38.25 and $42.00 per share, closing at $38.62 per share.

                             THE TRUTH BEGINS TO EMERGE

       57.     On June 28, 2019, Slack’s Platform suffered service outages across the U.S. and

Europe, prompting Slack to issue an incident summary report stating that “some of our servers

became unavailable, degrading performance in our job processing system. This resulted in delays

or errors . . . .” The Company promised that a “fix” had been implemented to prevent future service

outages.

       58.     On July 11, 2019, Microsoft announced that its Teams platform had reached 13

million daily average users, surpassing Slack’s 10 million daily average users. By November 2019,

this disparity had grown significantly, with Microsoft leading by at least 8 million daily average

users. During this period, media outlets cited a drop in the Company’s stock price of more than

10% attributable to Microsoft’s increased competition.




                                                 19
 Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 20 of 33 PageID #: 20




       59.        On July 29, 2019, Slack’s Platform suffered another large-scale service outage

which disrupted services for more than 2,000 users in the U.S., Japan, and Europe.

       60.        Later that same day, Market Realist (www.marketrealist.com) published an article

entitled, “How Microsoft Teams May Have Caused Today’s Slack Outage,” which stated, in

pertinent part:

       Companies that use Slack (WORK) for team communication, such as Market
       Realist, all know what it’s like to deal with a Slack outage.

                                           *      *      *

       We run into days like this with the platform nearly once a month. Except for
       January, a Slack outage has happened once in each month so far this year. If you
       believe in numerology, you might want to try to find out why outages have
       happened twice on the 29th (in July and March) and once on the 28th (in June) of
       the month.

       All jokes aside, it’s interesting that the Slack outage comes just days after its
       promising new update last week. Slack rewrote the code for its desktop and web
       versions to make them load faster and able to consume less memory. Slack claims
       that the new version will use 50% less memory and will load 33% faster for a better
       user interface. Calling, an area in which Slack underperforms Microsoft (MSFT)
       Teams, will also be smoother. Microsoft has integrated Skype into Teams. As a
       result, its product has an advantage over Slack in terms of voice and video calling.
       Did Slack push the new update out too fast, causing today’s outage? If that’s the
       case, let’s blame it on Microsoft Teams.

       61.        Whatever the cause, these service outages triggered the Company’s guarantee under

service level agreements with certain of its subscribers. Slack guaranteed such subscribers that its

service would be available 99.99% of the time for each fiscal quarter. If Slack failed to meet that

guarantee, it was obligated to pay those customers 100 times the cost of the downtime, regardless

of whether the customers complained or were impacted.

       62.        On September 4, 2019, Slack issued a press release (appended as an exhibit to a

Form 8-K filed with the SEC) announcing its financial results for the second quarter fiscal year

2020, which ended on July 31, 2019. In the earnings announcement, Defendant Butterfield noted




                                                 20
 Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 21 of 33 PageID #: 21




that revenue growth was 58% year-over-year, “despite a one-time revenue headwind from credits

issued in the quarter related to service level disruption.” That “disruption” negatively impacted the

Company’s revenue by $8.2 million.

       63.     Later that same day, the Company held its second quarter earnings call. Defendant

Butterfield began by issuing prepared remarks that touted the Company’s achievements during the

quarter, starting with its “record results, with revenue growing 58% year on year.” Missing entirely

from these remarks was any mention of the $8.2 million in service credits the Company paid due

to outages, or the emergence of Microsoft’s Teams product.

       64.     Slack’s Chief Financial Officer, Allen Shim (“Shim”) next gave his prepared

remarks. Shim began by discussing the exact financial impact of the service credits and disclosing

how such impact was “[c]ompound[ed]” by the Company’s “exceptionally generous credit payout

multiplier.” Shim also noted that the credits would have a significant negative impact on the

Company’s calculated billings in the second half of fiscal year 2020. Shim stated, in pertinent part:

       Revenue growth was above the high end of guidance, despite an $8 million one-
       time revenue headwind from credits issued in the quarter related to service level
       disruption in the quarter. Our uptime was 99.9% (or three nines) in the quarter,
       but this was below our commitment of 99.99% (or four nines). Service level
       disruption of this magnitude is unusual for us. Compounding the financial impact
       of the downtime was an exceptionally generous credit payout multiplier in our
       contracts dating from when we were a very young company. We’ve adjusted those
       terms to be more in line with industry standards while still remaining very customer
       friendly. We do not expect a revenue impact of this magnitude again.

       Our Q2 calculated billings were $174.8 million, growing 52% year-over-year.
       Trailing twelve month calculated billings were $625 million and grew 65% year-
       over-year.

       Calculated billings were minimally impacted, in the second quarter, by the credits
       we issued - a headwind of just under $1 million. Calculated billings in the second
       half of fiscal year ‘20 will be more significantly impacted due to the way we
       account for credits.




                                                 21
 Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 22 of 33 PageID #: 22




       65.     During the Q&A portion of the call, the first question, from Heather Anne Bellini

of Goldman Sachs Group Inc., asked if the Company could explain “what caused the downtime,”

i.e., service outages during the quarter. Defendant Butterfield responded by blaming the fact that

the Company had hit scaling limits it supposedly “didn’t realize were built into [its own] system,”

even though it had hit similar limits along the way from initial development to present. “[W]e’re

still figuring some of those things out.”

       What caused it actually depends how literal and specific we want to get. The actual
       answer might even be over my head in true technical terms. But if we want to move
       a little bit further afield from that the more distant answer is scaling. So we
       continue to hit limits that we didn’t realize were built into the system. And at one
       point when there were 8 people first getting started we thought Slack will be a great
       tool for 8-person software development team, and then we got our first team with
       100 users and we had to reimagine a whole bunch of stuff, not just technically but
       from the user experience. Then we got teams with 1,000 people and then 10,000
       and then we were well over 100,000 with several customers. And we’re still
       figuring some of those things out. Having said that, this is a big area of investment,
       we’ve made some great hires on the infrastructure side, we’ve put a lot more tooling
       in place, a lot more automated testing. And we definitely have a commitment
       because we feel it, we understand we are among the heaviest Slack users ourselves,
       and so any disturbance in availability, it causes a big problem.

       66.     Next, Defendant Butterfield discussed the Company’s policy on giving customers

service credits for outages, which he described as “outrageously customer-centric” and not in line

with Slack’s competitors. Butterfield admitted that the Company’s “payout ratio” was “unusual”

in that it was significantly higher than Slack’s competitors – which “wouldn’t have paid anything

out” – and was provided to all customers, “even if they were not specifically affected” by the

outages, and even if they never requested it; “we just proactively give it [to them].”

       The last thing I want to note though, for the service credits, there is a bunch of
       things that we do with that are unusual besides what Allen mentioned, which is
       the payout ratio. One is, customers don't have to request it, we just proactively
       give it. And I don’t know every detail for this quarter but almost no outages affect
       all customers, in fact most of them affect like 1% or 0.5% or 3% of customers in
       any given time. And we give those service credits to every customer even if they
       were not specifically affected. So those policies are outrageously customer-



                                                 22
 Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 23 of 33 PageID #: 23




       centric, which is part of our background and our orientation. And that is one of the
       reasons you see that effect. It’s not necessarily proportionate to the outage,
       because if we had the same SLA as Salesforce or Microsoft or any of our peers in
       the industry, we wouldn’t have paid out anything because we would have hit the
       3 9 they’re committed to, it’s our 4 9 and the rest of the policies that make a
       difference.

       67.    On this news, the Company’s share price fell by almost 20% over the next several

trading days, going from $31.07 per share on September 4, 2019 to $24.92 per share on September

9, 2019, on exceedingly high trading volume.

       68.    On September 5, 2019, Slack filed its Prospectus Supplement with the SEC in order

to “update, amend and supplement the information previously included in the [P]rospectus.”

       69.    Of note, the Prospectus Supplement (at page 51) added material details about the

size of the potential negative financial impact of Slack’s service guarantee and reimbursement

program:

       We provide service level commitments under certain of our paid customer
       contracts. If we fail to meet these contractual commitments, we could be obligated
       to provide credits for future service, or face contract termination with refunds of
       prepaid amounts related to unused subscriptions, which could harm our
       business, results of operations, and financial condition.

       Certain of our paid customer agreements contain service level agreements, under
       which we guarantee specified minimum availability of Slack. From time to time,
       we have granted, and in the future will continue to grant, credits to paid customers
       pursuant to the terms of these agreements. For example, we recently provided
       approximately $8.2 million in credits to paid customers in connection with
       availability issues experienced by certain organizations on Slack during the
       quarter ended July 31, 2019. Any failure of or disruption to our infrastructure could
       make Slack unavailable to organizations on Slack. If we are unable to meet the
       stated service level commitments to our paid customers or suffer extended periods
       of unavailability of Slack, we may be contractually obligated to provide paid
       customers with service credits for future subscriptions, or paid customers could
       elect to terminate and receive refunds for prepaid amounts related to unused
       subscriptions. Our revenue, other results of operations, and financial condition
       could be harmed if we suffer unscheduled downtime that exceeds the service level
       commitments under our agreements with our paid customers, and any extended
       service outages could adversely affect our business and reputation as paid
       customers may elect not to renew and we could lose future sales. In addition, we



                                                23
 Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 24 of 33 PageID #: 24




       may modify or reduce the amount of credits we grant to paid customers under such
       service level agreements. Any modification or termination of such commitments
       could decrease demand for Slack, impair our ability to maintain and grow the base
       of users and organizations on Slack, and adversely affect our business. (Emphasis
       in current paragraph added.)

       70.     Moreover, although the Prospectus had disclosed that errors in Slack’s software

could negatively impact the Company’s financial results, market share, and reputation, only the

Prospectus Supplement disclosed the potential for such errors to result in “the issuance of credits

under our service level agreements with paid customers.”

       71.     On September 6, 2019, The Motley Fool’s “Industry Focus” podcast featured a

discussion between Dylan Lewis and Evan Niu about Slack’s disappointing earnings results. The

main drivers of the poor results were the $8 million in service outage credits and Microsoft’s

increased competition:


       Niu: . . . [T]here was a service outage at the end of June. I don't know if you
       remember. We use Slack at the [Motley] Fool, so we were hit by this outage, too.
       To compensate for this, they gave out $8 million in credits to customers to make
       up for the service disruption, which also impacted full-year billings guidance by
       about $5 million. Not a huge deal [for long-term Company prospects, assuming it
       does not reoccur in the future], but a little blip there because they did have that
       outage.

                                          *       *       *

       I think that's a lot of the big threat that Slack is facing when it comes to Microsoft
       Teams and Office 365. There's a survey that came out a few months ago about how
       a lot of these IT executives and decision makers, who are ultimately who's making
       this purchasing decision, the customers, a lot of them actually really are considering
       ramping down their spending on Slack, and putting it back into Office 365. I think
       most people agree that Slack is better than Teams, but Teams is bundled in with
       365, so it's little to no cost to have it on there. And if it's a good enough alternative
       vs. Slack, which is more expensive, even if it's better, then, for an IT executive
       that's really looking at their spending budget, that's a pretty compelling thing, if it's
       good enough and a lot cheaper. I think that that's what's the challenge here for Slack.
       On the call, CEO Stewart Butterfield provided a couple of examples of customer
       wins, like, "They chose Slack over 365 because we're the only one that can integrate
       with all these apps that they've developed, a lot of interoperability," it's an open
       platform. So, they do have some advantages there. But, I think they're pretty



                                                  24
 Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 25 of 33 PageID #: 25




       clearly showing that, yes, this is something to worry about. They want to address
       it and dispel these fears.

       Lewis: . . . [I]n the case of acquiring new customers, that Office Outlook 365 suite
       is pretty sticky. If you have people that are so used to using that, it's already installed
       on their computers, and there's something rolled into it that is Slack-like in some
       way, well, some corporations might look at that and be like, "It doesn't cost us all
       that much more to do, and we don't have to retrain thousands of employees to use
       this other piece of software." I think it's a rare instance where it may work against
       Slack a bit.

       Niu: Right. This is a long game. Microsoft's in this for the long game. They have
       this huge business, it's all enterprise collaboration. What they've been doing over
       the past three years is replicating all of Slack's best features, not unlike
       what Facebook has done to Snapchat. We know how that's going for them, as
       we've talked about at length. Over time, Microsoft is just going to keep doing this.
       They're just going to keep copying all the things that people love about Slack, then
       undercut them on pricing, then sell that to all of their much larger customer base as
       a way to chip away at Slack's popularity. Teams already has more daily active
       users than Slack. That doesn't say how many customers there are, but the point is,
       it's already pretty competitive in terms of how big it is in terms of users. So, I think
       that over time, yeah, they could definitely keep chipping away, and that's what
       they're going to keep doing.

       Lewis: Shares of Slack now trade below where most people were probably able
       to first buy in, somewhere in the mid to high $30s. I think they're down about
       20% from that point.

       Looking at 2019 in general, I've seen the phrase broken or underwater IPO more
       than I have at any other point following the financial markets. It seems like we have
       had a ton of companies go public, and then, to be honest, post pretty
       underwhelming results that have taken their current share price and dropped it
       well below the offering price, Evan.

  THE NORTHERN DISTRICT OF CALIFORNIA DENIES IN PART DEFENDANTS’
          MOTION TO DISMISS IN FEDERAL SECURITIES CASE

       72.     On April 21, 2020, the U.S. District Court for the Northern District of California

entered a decision denying, in part, the defendants’ motion to dismiss pursuant to Fed. R. Civ. P.

12(b)(6) in Dennee v. Slack Technologies, Inc., et al., 3:19-cv-05857-SI (N.D. Cal.). The court

held the securities lead plaintiff adequately pleaded material misstatements and omissions in the

Offering Documents concerning Slack’s service outages and reimbursement program. In regard




                                                   25
 Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 26 of 33 PageID #: 26




to allegations of material misstatements and omission in the Offering Documents concerning

Slack’s scalable architecture, competition with Microsoft, key benefits, and growth strategy the

court granted the motion with leave to replead.

                  DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

        73.       Plaintiff brings this action derivatively in the right and for the benefit of the

Company to redress injuries suffered and to be suffered as a direct and proximate result of the

breaches of fiduciary duties and gross mismanagement by the Director Defendants.

        74.       Plaintiff will adequately and fairly represent the interests of the Company in

enforcing and prosecuting its rights and have retained counsel competent and experienced in

derivative litigation.

        75.       Plaintiff is a current owner of the Company stock and has continuously been owners

of Company stock during all times relevant to the Director Defendants’ wrongful course of conduct

alleged herein.

        76.       Plaintiff understands her obligation to hold stock throughout the duration of this

action and is prepared to do so.

        77.       During the illegal and wrongful course of conduct at the Company and through the

present, the Board consisted of the Director Defendants.

        78.       Because of the facts set forth throughout this Complaint, demand on the Company

Board to institute this action is not necessary because such a demand would have been a futile and

useless act.

        79.       The Company Board is currently comprised of eight (8) members – Butterfield,

Braccia, Cooper, Friar, Jordan, McNamara, O’Farrell, and Smith. Thus, Plaintiff is required to

show that a majority of the Director Defendants, i.e., five (5), cannot exercise independent




                                                  26
 Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 27 of 33 PageID #: 27




objective judgment about whether to bring this action or whether to vigorously prosecute this

action.

          80.   The Director Defendants either knew or should have known of the false and

misleading statements that were issued on the Company’s behalf and took no steps in a good faith

effort to prevent or remedy that situation.

          81.   The Director Defendants (or at the very least a majority of them) cannot exercise

independent objective judgment about whether to bring this action or whether to vigorously

prosecute this action. For the reasons that follow, and for reasons detailed elsewhere in this

complaint, Plaintiff has not made (and should be excluded from making) a pre-filing demand on

the Board to initiate this action because making a demand would be a futile and useless act.

          82.   Each of the Director Defendants approved and/or permitted the wrongs alleged

herein to have occurred, and participated in efforts to conceal or disguise those wrongs from the

Company’s stockholders or recklessly and/or with gross negligence disregarded the wrongs

complained of herein and are therefore not disinterested parties.

          83.   Each of the Director Defendants authorized and/or permitted the false statements

to be disseminated directly to the public and made available and distributed to shareholders,

authorized and/or permitted the issuance of various false and misleading statements, and are

principal beneficiaries of the wrongdoing alleged herein, and thus, could not fairly and fully

prosecute such a suit even if they instituted it.

          84.   Additionally, each of the Director Defendants received payments, benefits, stock

options, and other emoluments by virtue of their membership on the Board and their control of the

Company.




                                                    27
 Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 28 of 33 PageID #: 28




                The Director Defendants Are Not Independent or Disinterested

Defendant Butterfield

        85.     Defendant Butterfield is not disinterested or independent, and therefore, is

incapable of considering demand because Butterfield (as CEO of the Company) is an employee

who derives substantially all of his wealth and livelihood from his relationship with the Company,

making him not disinterested or independent.

       86.     This lack of independence and financial benefits received by Butterfield render him

incapable of impartially considering a demand to commence and vigorously prosecute this action.

        87.     In addition, Butterfield is a defendant in the securities class action entitled Dennee

v. Slack Technologies, Inc., et al., 3:19-cv-05857-SI (N.D. Cal.), which seeks to hold him liable

for much of the same wrongdoing as is alleged herein.

        88.     As such, Defendant Butterfield cannot independently consider any demand to sue

himself for breaching his fiduciary duties to the Company, as that would expose him to substantial

liability and threaten his livelihood.

Defendants Braccia, Cooper, Friar, O’Farrell, and Smith

        89.     Each of these five Director Defendants is also a defendant in the securities class

action entitled Dennee v. Slack Technologies, Inc., et al., 3:19-cv-05857-SI (N.D. Cal.), which

seeks to hold each liable for much of the same wrongdoing as is alleged herein.

        90.     As such, each of these Director Defendants cannot independently consider any

demand to sue himself/herself for breaching his/her fiduciary duties to the Company, as that would

expose each of them to liability and threaten the livelihood of each.




                                                 28
    Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 29 of 33 PageID #: 29




Defendants Friar, O’Farrell, and Smith

        91.    Defendants Friar, O’Farrell, and Smith served as members of the Audit and Risk

Committee. Pursuant to the Audit and Risk Committee’s Charter, the purpose of the Committee is

to assist the Board in fulfilling its oversight responsibilities related to, inter alia: Slack’s

accounting and financial reporting processes and internal controls, as well as the auditing and

integrity of Slack’s financial statements; Slack’s compliance with applicable laws, regulations and

internal compliance programs; the overall adequacy and effectiveness of Slack’s legal, regulatory

and ethical compliance programs, including Slack’s Code of Conduct; communications with

regulators or governmental agencies and any published reports that raise material issues regarding

Slack’s financial statements or accounting policies; and legal matters that may have a material

impact on Slack’s financial statements or Slack’s compliance procedures that pertain to financial,

accounting or tax matters of Slack. 3

        92.    Defendants Friar, O’Farrell, and Smith breached their fiduciary duties of due care,

loyalty, and good faith because the Audit and Risk Committee, inter alia, allowed or permitted

false and misleading statements to be disseminated in the Company’s SEC filings and other

disclosures and, otherwise, failed to ensure that adequate internal controls were in place regarding

the serious disclosure and other deficiencies described herein. Thus, Defendants Friar, O’Farrell,

and Smith face a substantial likelihood of liability for their breach of fiduciary duties and any

demand upon them is futile.




3
 See https://s23.q4cdn.com/371616720/files/doc_downloads/governance/Slack-Audit-and-Risk-
Committee-Charter.pdf




                                                29
 Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 30 of 33 PageID #: 30




                                     DAMAGES TO SLACK

       93.     As a direct and proximate result of the Director Defendants’ conduct, Slack will

lose and expend many millions of dollars.

       94.     Such expenditures include, but are not limited to, legal fees associated with the

federal securities lawsuit filed against the Company, its CEO/Chairman of the Board, its CFO, its

Chief Accounting Officer, and its Board at the time off the DPO, any internal investigations, and

amounts paid to outside lawyers, accountants, and investigators in connection thereto.

       95.     Additionally, these expenditures include, but are not limited to, lavish

compensation and benefits paid to the Director Defendants who breached their fiduciary duties to

the Company.

       96.     As a direct and proximate result of the Director Defendants’ conduct, Slack has

also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount”

that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Director Defendants’ breaches of fiduciary duties.

                                               COUNT I

                Against the Director Defendants for Breach of Fiduciary Duty

       97.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       98.     The Director Defendants owe the Company fiduciary obligations. By reason of

their fiduciary relationships, the Director Defendants owed and owe the Company the highest

obligation of good faith, fair dealing, loyalty, and due care.

       99.     The Director Defendants violated and breached their fiduciary duties of care,

loyalty, reasonable inquiry, and good faith.




                                                 30
 Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 31 of 33 PageID #: 31




       100.    The Director Defendants engaged in a sustained and systematic failure to properly

exercise their fiduciary duties. Among other things, the Director Defendants breached their

fiduciary duties of loyalty and good faith by allowing the Company to improperly misrepresent

the Company’s Platform, agreements with subscribers, reimbursement obligations, competition,

market status, future business prospects, and risks to revenues, as alleged herein. These actions

could not have been a good faith exercise of prudent business judgment to protect and promote the

Company’s corporate interests.

       101.    As a direct and proximate result of the Director Defendants’ failure to perform their

fiduciary obligations, the Company has sustained significant damages. As a result of the

misconduct alleged herein, the Director Defendants are liable to the Company.

       102.    As a direct and proximate result of the Director Defendants’ breach of their

fiduciary duties, the Company has suffered damage, not only monetarily, but also to its corporate

image and goodwill. Such damage includes, among other things, costs associated with defending

at least one federal securities lawsuit, severe damage to the share price of the Company, resulting

in an increased cost of capital, and reputational harm.

                                            COUNT II

               Against the Director Defendants for Waste of Corporate Assets

       103.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       104.    The wrongful conduct alleged regarding the issuance of false and misleading

statements was continuous, connected, and on-going throughout the period discussed herein. It

resulted in continuous, connected and ongoing harm to the Company.




                                                31
 Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 32 of 33 PageID #: 32




       105.    As a result of the misconduct described above, the Director Defendants wasted

corporate assets by, inter alia: (i) committing to paying outrageous and excessive (even by their

own admission) rebates for service outages even while knowing that their Platform was highly

susceptible and had an ongoing history of same; (ii) paying excessive compensation, bonuses, and

termination payments to certain of its executive officers; (iii) awarding self-interested stock

options to certain officers and directors; and (iv) incurring potentially millions of dollars of legal

liability and/or legal costs to defend Defendants’ unlawful actions.

       106.    As a result of the waste of corporate assets, the Director Defendants are liable to

the Company.

       107.    Plaintiff, on behalf of the Company, has no adequate remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       (A)     Declaring that Plaintiff may maintain this action on behalf of the Company and that

Plaintiff is an adequate representative of the Company;

       (B)     Finding the Director Defendants liable for breaching their fiduciary duties owed to

the Company;

       (C)     Directing Defendants to take all necessary actions to reform and improve the

Company’s corporate governance, risk management, and internal operating procedures to comply

with applicable laws and to protect the Company and its stockholders from a repeat of the rampant

wrongful conduct described herein;

       (D)     Awarding Plaintiff the costs and disbursements of this action, including attorneys’,

accountants’, and experts’ fees; and

       (E)     Awarding such other and further relief as is just and equitable.




                                                 32
 Case 1:20-cv-00625-LPS Document 1 Filed 05/08/20 Page 33 of 33 PageID #: 33




                            JURY TRIAL DEMANDED

      Plaintiff hereby demands a trial by jury.

Dated: May 8, 2020

                                                   O’KELLY & ERNST, LLC
                                                   /s/ Ryan M. Ernst____________________
 OF COUNSEL:                                       Ryan M. Ernst (No. 4788)
                                                   824 N. Market Street, Suite 1001A
 MOORE KUEHN, PLLC                                 Wilmington, DE 19801
 Justin A. Kuehn                                   Tel: (302) 778-4000
 Fletcher W. Moore                                 Dir./Fax: (302) 778-4002
 30 Wall Street, 8FL                               rernst@oelegal.com
 New York, NY 10005
 Tel: (212) 709-8245
 jkuehn@moorekuehn.com                             Attorneys for Plaintiff
 fmoore@moorekuehn.com




                                                  33
